TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 29, 2021



                                      NO. 03-20-00433-CV


                                     Bill Goodwin, Appellant

                                                 v.

                                    Courtney Hohl, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on August 26, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

order. Therefore, the Court affirms the trial court’s order. Appellant shall pay all costs relating

to this appeal, both in this Court and in the court below.